COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-15-00242-CR


DUSTIN RAY NORTHERN                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1376725D

                                    ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

substantially complies with rule 42.2(a) of the rules of appellate procedure. See

Tex. R. App. P. 42.2(a). No decision of this court having been delivered before

we received this motion, we grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                         PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 24, 2015




                                2